EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Rosen on 1/14/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
A battery installation for an at least partially electrically operated motor vehicle, comprising: 
	at least one receptacle installation defining at least one receptacle space for receiving at least one battery module having at least one battery cell, wherein the receptacle installation comprises at least one upper part-structure which at least partially delimits the receptacle space at least in an upward or lateral manner, wherein the upper part structure comprises dividers that subdivide the receptacle space into a plurality of compartments that are each sized for receiving one of the battery modules, and wherein the receptacle installation comprises at least one lower part-structure which at least partially delimits the receptacle space at least in a downward manner, 
	wherein the lower part-structure comprises (a) at least one upper componenthaving an undulating surface defining adjacent undulations that are spaced apart for accommodating one of the dividers of the upper part structure between the adjacent undulations, (b) at least one lower component that is substantially planar, and (c) at least one hollow reinforcement component that is disposed (i) in an at least partially enclosed space defined by and between a lower surface of the upper 

The following is an examiner’s statement of reasons for allowance: the amendment frilled on 12/18/20 obviates the rejections of 11/2/20 as stated in the Advisory Action mailed 12/11/20. Further search and consideration has yielded additional relevant references, however. Matecki ‘090 discloses a lower part-structure with planar upper and lower surfaces and hollow reinforcement components between them (see Figure 5A). Choi ‘714 discloses a lower part-structure with uneven (undulating) surfaces (see Figure 7). Neither references, nor any of the prior art of record, discloses the claims as amended above: where the upper part structure dividers are accommodated into the space apart undulations. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725